ACCEPTED
                                                                                                01-15-00672-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           12/1/2015 9:12:30 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                    IN THE COURT OF APPEALS OF TEXAS
                         FIRST JUDICIAL DISTRICT
                                                                             FILED IN
ALTON JOSEPH JOLIVETTE, JR.                    §                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                               §          CASE    NOS.12/1/2015
                                                                       01-15-00672-CR
                                                                                9:12:30 AM
VS.                                            §                       01-15-00673-CR
                                                                     CHRISTOPHER A. PRINE
                                               §                       01-15-00674-CR
                                                                              Clerk
THE STATE OF TEXAS                             §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

       Appellant Alton Joseph Jolivette, through counsel, moves the Court to extend
time to file his brief, due November 30, 2015, for the following reasons:

1.       Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Hill v State, 01-14-
00945-CR; Bonds v. State, 01-15-00688-CR; Davison v. State, 14-14-00511-CR; and Cameron
v. State, 14-15-00447-CR, as well as the instant case and has been unable to complete the
brief despite due diligence.

2.     This is the first request for an extension in this case.

       In view of the foregoing, Mr. Jolivette asks the Court to extend the time to file
his brief for 30 days, or up to and including December 30, 2015. This request is made
in the interest of justice and effective assistance of counsel and not for purposes of
delay.
                                   Respectfully submitted,
                                   ALEXANDER BUNIN
                                   Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _________________________________
                                    MELISSA MARTIN
                                    Assistant Public Defender
                                    TX. Bar No. 24002532
                                    1201 Franklin St., 13th Fl.
                                    Houston, TX 77002
                                    email: melissa.martin@pdo.hctx.net
                                    713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on December 1, 2015.


                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin